Citation Nr: 0702760	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for traumatic arthritis of 
the right shoulder, currently rated as 40 percent disabling.

Entitlement to an effective date prior to February 27, 2001, 
for the 40 percent rating for traumatic arthritis of the 
right shoulder.

Entitlement to service connection for arthritis of the neck, 
to include on a secondary basis.

Entitlement to service connection for arthritis of the lumbar 
spine, with radiculopathy of the right leg and toes, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a February 2005 decision, the Board denied a rating in 
excess of 40 percent for traumatic arthritis of the right 
shoulder, granted an earlier effective date of February 27, 
2001, for a 40 percent rating for traumatic arthritis of the 
right shoulder, denied an effective date prior to February 
27, 2001, for a 40 percent rating for traumatic arthritis, 
and denied service connection for arthritis of the neck as 
well as service connection for arthritis of the lumbar spine 
with radiculopathy.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, the Court issued an order that 
granted a joint motion of the parties, vacated the foregoing 
denials, and remanded the case to the Board for action in 
compliance with the motion.

The Board notes that the issue of entitlement to service 
connection for hypertension, which was remanded by the Board 
in February 2005, has not yet been readjudicated by the RO 
and is not currently before the Board.

The Board also notes that the Veterans Law Judge who presided 
at the veteran's June 2004 hearing is no longer employed by 
the Board.  In a September 2006 letter, the Board informed 
the veteran, through his attorney, of this fact and of his 
options for another Board hearing.  Neither the veteran nor 
his attorney has responded to this letter.  Therefore, the 
Board has determined that the veteran does not desire another 
Board hearing at this time.


REMAND

The veteran claims that he is entitled to an effective date 
earlier than February 27, 2001, for the assignment of the 40 
percent rating for traumatic arthritis of the right shoulder.  
In this regard, the Board notes that there are no treatment 
records in the claims folder for the veteran's shoulder in 
the year prior to February 2001.  Further development to 
obtain any earlier pertinent treatment records is in order. 

The veteran also contends that service connection is 
warranted for arthritis of the neck and arthritis of the 
lumbar spine with radiculopathy.  Although the veteran 
underwent a VA examination in December 2001, the report of 
that examination, to include the medical opinion rendered, is 
inadequate for adjudication purposes.  Therefore, a new 
examination is in order.

The veteran's representative has requested that the veteran 
be afforded another VA examination to determine the current 
degree of severity of his right shoulder disability.  The 
Board agrees that such an examination is in order since it 
has more than four years since he was last provided such an 
examination. 

Finally, the Board notes that the veteran has not been 
provided all required notice, to include the notice required 
under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should send the 
veteran a letter in compliance with the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include the notice 
specified in Dingess and notice that the 
veteran should submit any pertinent 
evidence in his possession.  

2..  The RO or the AMC should then 
undertake appropriate action to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The records 
provided by the veteran or obtained by the 
RO or the AMC should include those 
documenting any treatment for the 
veteran's right shoulder prior to February 
2001 at Kaiser Hospital in Portland, 
Oregon.

3.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and request 
them to provide the outstanding evidence.

4.  In any event, the RO or the AMC should 
obtain a copy of all outstanding records 
of pertinent treatment or evaluation at 
the VAMC in Columbia, South Carolina, to 
include any records of treatment or 
evaluation of the veteran's right shoulder 
prior to February 2001.

5.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with the appropriate expertise to determine 
the nature and etiology of any currently 
present arthritis of the neck and arthritis 
of the lumbar spine, to include 
radiculopathy.  The claims folders, to 
include a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folders review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present disability as to whether it is at 
least as likely as not (50 percent or 
better probability) that the disability is 
etiologically related to service (resulting 
from the serum sickness suffered in 
service) or was caused or chronically 
worsened by service-connected disability 
(traumatic arthritis of the right 
shoulder).  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

6.  The veteran should also be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
current degree of severity of his service-
connected disability of the right shoulder.  
The claims folders, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner, and all 
indicated studies should be performed.  

The examiner should identify all 
symptomatology and functional impairment 
associated with the disability.  In 
particular, the examiner should state 
whether the scapulohumeral articulation is 
ankylosed and if so he should identify the 
position of ankylosis.  In addition, the 
examiner should specifically indicate 
whether there is loss of the head of the 
humerus (flail shoulder) nonunion of the 
humerus (false flail joint), or fibrous 
union of the humerus.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  

The rationale for all opinions expressed 
should also be provided.

7.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

8.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on a 
de novo review of the record.  If the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


